Citation Nr: 1403013	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  11-23 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a lung disability, to include asbestosis and asbestos-related pleural plaques.  

2.  Entitlement to service connection for a low back disability, to include degenerative disc disease.  

3.  Entitlement to service connection for a bilateral knee disability, to include knee strain.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from February 1968 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran appeared at a Videoconference hearing in September 2013.  A transcript is associated with the claims file.  

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, has been reviewed in this case.  

The issues of entitlement to service connection for a low back and bilateral knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record indicates that the Veteran currently experiences a lung disability as a result of asbestos exposure; the circumstances of the Veteran's service in the Air Force likely included exposure to asbestos.  


CONCLUSION OF LAW

Service connection for asbestos-related lung disease is warranted.  38 U.S.C.A. § 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain disorders, listed as "chronic" in 38 C.F.R. § 3.309(a) and 38 C.F.R. § 3.303(b), are capable of service connection based on a continuity of symptomatology without respect to an established causal nexus to service.  See Walker v. Shinseki, No. 2011-7184, slip op. at 13-14 (Fed. Cir. Feb. 21, 2013) (overruling Savage v. Gober, 10 Vet. App. 488 (1997)).  Asbestos is not such a disorder, and thus, for service connection to be granted, a nexus to service must be shown.  Id.  

Analysis

The Veteran contends that he developed a chronic lung disability as a result of asbestos exposure in service.  

A review of the post-service medical history indicates an August 2009 diagnosis with asbestos-related pleural plaques and asbestosis disease.  This is contained in a private medical report, which includes associated pulmonary testing.  

That is, the Veteran clearly currently experiences a lung disability for which service connection can be granted.  Further, as the diagnosis reveals that asbestos is the causative agent for the current disease, it can be inferred that the Veteran did, at some point, have exposure to asbestos.  At issue, then, is whether that exposure occurred during the Veteran's military service.  

The Veteran has reported having several jobs before and subsequent to service which could, potentially, have involved asbestos exposure.  In that regard, the Veteran worked performing steel foundry duties with the General Motors Corporation.  

Nonetheless, the Veteran's DD Form 214 does indicate service in the Air Force as a construction worker and heavy equipment operator.  At the Veteran's personal hearing, he testified to being exposed to asbestos-lined brake pads in tractors, and that he would be involved in demolishing buildings where aerosol asbestos particles were present.  

The Board is charged with determining the credibility of the evidence presented.  In that regard, the Veteran, as someone who worked in an in-service construction capacity, would certainly be aware of the presence of asbestos in his workplace, and there is no doubt that destroying old buildings would be within his duties.  Further, given the time period in which the Veteran served, it is not unlikely that buildings requiring demolition would have contained asbestos, and that there would also be asbestos linings in utilized heavy equipment.  As such, the Board can conclude that the assertions of exposure to asbestos in-service are credible and such exposure is in line with the circumstances of the Veteran's active duty service.  

Regarding a link between in-service asbestos exposure and current lung disease, the Board notes that no opinion has been provided in that regard.  As, however, private medical records do, as noted above, document asbestosis and asbestos-related pleural plaques being present, the evidence is clear that asbestos is the causal agent for the current lung disease.  The RO also conceded this, but based its denial on a determination that any exposure to asbestos occurred outside of the Veteran's active duty.  In this regard, the Board determines that while there may have been exposure to asbestos at times either before or after service, there was also clearly exposure during active duty.  The Veteran did not have any lung disorder noted at service entry, and is presumed to be sound on entry.  Since it cannot be determined specifically as to what asbestos exposure caused the asbestos-related lung disease (there is no way to parse the Veteran's exposure), the Board will resolve all doubt in the Veteran's favor and note that, at least to some degree, there was asbestos exposure in service which led to the ultimate diagnosis of asbestos-related lung disease.  Accordingly, the requirements of service connection are met, and the claim is granted.  


ORDER

Entitlement to service connection for a lung disability, to include asbestosis and asbestos-related pleural plaques, is granted.  


REMAND

The Veteran contends that he developed current bilateral knee and back disabilities as a result of a traumatic accident in service, as well as repeated lifting traumas experienced during his duties as an Air Force construction worker.  

The service treatment records do indicate that there was a pre-service accident occurring in 1964 or 1965.  At the Veteran's separation physical examination in 1971, it was noted that there were no complications or sequela from this accident.  Further, the examiner noted that there was back strain from a 1969 trauma, which was during a period of active service, but likewise, there was not found to be sequela or residual disability at the time of that examination.  It is noted that there are several complaints of back pain throughout the Veteran's service, and he was given a profile to limit his duty to not include bending and lifting due to lumbar spine complaints.  Further, the Veteran was not noted to have a back disability upon service entry, thus while there are some references to a pre-service accident and pain, he was sound at entry and was able to complete the term of his active service.  

The Veteran was denied service connection for back condition on the basis of the findings contained in a January 2010 VA examination report authored by a nurse practitioner.  This clinician noted that the pre-service and in-service strain had, by what was documented in the service treatment reports, resolved by the time of separation.  The examiner noted that herniated discs are the result of "age" or "injury," and such injury may also include repetitive straining of the spine.  The examiner then stated that "based on the medical literature, medical history, diagnostic testing and physical examination, it is of this examiner's opinion that the current lumbar condition is less likely than not caused by a result of military service."  

With respect to the claimed knee condition, the examiner noted that there was a single episode of knee contusion in service, and that the Veteran currently experienced bilateral knee strain.  It was noted that such a condition was "not caused by military service."  As a rationale, the examiner simply explains that the reasoning for such an opinion is the lack of documentation in the service treatment records, and specifically, a lack of finding of a recurrent condition upon separation.  

The Veteran has submitted copies of his VA clinical treatment subsequent to this examination, and has included a note written by his VA physician.  This clinician, a retired Army physician apparently employed with the VA Medical Center in Saginaw, Michigan, stated that "chronic low back and knee pain...dates back to his service years."  It was stated that "it is more likely than not from his history to have initiated at that time."  This physician did not provide a rationale supporting his conclusion.  

Essentially, the Board is not satisfied that any of the examinations or opinions offered in connection with these claims are adequate to resolve the issues on appeal.  The January 2010 opinion report, while making vague references to "medical literature," does not specifically reference what such literature says (or does not say) with respect to trauma-related degenerative disc disease.  Moreover, the examiner suggested that trauma can be a factor for the development of disc herniation, and yet she did not explain why, in the Veteran's case, the degeneration was not related to in-service trauma.  The examiner, more or less, in addressing both the knee and back, relied on a lack of documentation in the service treatment records of a recurrent disability, and based her opinion off of such a finding.  Accordingly, it is not an adequate opinion.  See Buchanon v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The VA physician's opinion, while purportedly supportive of the Veteran's contentions, does not contain any supporting rationale, and refers only to recurrent back and knee pain as being the present manifestations.  Pain alone, without an underlying disability, is not something for which service connection can be granted.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Also, a bare conclusion, without supporting rationale, is not particularly probative in supporting the claims for service connection.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the Board will remand the claims for a new, comprehensive orthopedic examination (preferably with a physician) for the purposes of obtaining opinions as to the nature and etiology of current low back and bilateral knee disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, it is noted that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  It is not apparent that these records have been associated with the file.  Any records held in federal custody are deemed to constructively be part of the record.  Thus, prior to an adjudication on the claims, efforts must be made to obtain all disability records from SSA and to associate those records with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.  In this regard records from SSA must be obtained and associated with the claims file.  Should no records exist after an exhaustive search, so annotate the record.    

2.  Schedule the Veteran for an orthopedic examination (preferably with a Doctor of Medicine or Doctor of Osteopathic Medicine) to determine the etiology of current low back and bilateral knee disabilities, to include degenerative disc disease and knee strain.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current bilateral knee or back disability had causal origin in service, to include as a result to trauma experienced in service.  Rationales should accompany all conclusions reached in the narrative portion of the examination report.  

4.  Following the directed development, the RO must conduct a de novo review of the claims for service connection on the merits.  Should the claims be denied, issue an appropriate statement of the case to the Veteran and his representative and return the claims to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


